DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group 1, Claims 1-16 and species of Tg of 20-90°C, filed on 5/2/2022 is acknowledged. The traversal is on the ground that there would not be a serious burden placed on the Examiner if restriction is not required. This is not found persuasive because for PCT national stage applications, restriction is based upon unity of invention; restriction of a national stage application does not take into account whether or not the inventions are independent or distinct, and does not take into account burden on the examiner.  
Therefore, the restriction requirement based on the lack of unity analysis is still deemed proper and is made final.  Accordingly, claims 12, 14-15, 17-20, 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/2/2022.	
Claim Objections
Claims 1-2, 5-7, 9 objected to because of the following informalities: a proper Markush format is “selected from the group consisting of A, B and C”.  Appropriate correction is required.
Claims 16 objected to because of the following informalities: “the polymer” should be “the polyesteramide”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for certain polymers having a Tg of 20-90°C, does not reasonably provide enablement for those polymers as claimed in claim 1 and having a Tg of 20-90°C. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. One of ordinary skill in the art would not reasonably be able to select suitable combinations of monomers with certain molar ratios from an large group to make the invention with a reasonable expectation of success without undue experimentation.  
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-11, 13, 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “6- to 8-membered heterocycyl containing 2 nitrogen heteroatoms”, it may or may not be a diamine. Clarification is required. For purposes of expediting prosecution, it is interpreted as piperazine.  
Claim 16 recites an inherent viscosity measured according to ASTM D2857-70. However, the concentration of the test solution and the solvent should be reported otherwise the viscosity is meaningless from scientific point of view. For purposes of expediting prosecution, any number reads on the claimed range. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell et al (CA 816767).
Claims 1-3, 5-7: Russell discloses a polyesteramide comprises a diamine component of 1,6-hexamethylene diamine, a diol component of 2,2,4,4-tetramethyl-1,3-cyclobutanediol, and a diacid component of trans-1,4-cyclohexanedicarboxylic acid (claim 5). The molar content of diamine and diol can be 20:80 (example 14). 
Claim 4: Russell teaches the diol can be a mixture of cis- and trans-isomers, either cis- more than 50mol% or trans- more than 50mol% (examples). 
Claim(s) 1, 5-6, 13, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhfuss et al (US 4,459,400).
Kuhfuss discloses a polyesteramide comprises 80mol% of a diamine component of piperazine, 20 mol% of a diol component of 1,4-cyclohexanedimethanol, and 100 mol% of a diacid component of azelaic acid (col 4, line). The Tg of the polymer is 28°C, the intrinsic viscosity is 1.14 dL/g.  
Claim(s) 1, 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veazey et al (US 4,485,233).
Veazey discloses a polyesteramide comprises 51mol% of a diamine component of 4,4-diaminodicyclohexylmethane, 49 mol% of a diol component of 1,4-cyclohexanedimethanol, and 49 mol% of a diacid component of azelaic acid (table, example 3).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al (CA 816767) in view of Timmermann et al (US 5,644,020).
Russell teaches the limitation of claim 1, as discussed above. Russell further teaches the polyesteramide is desired to be extruded to form various shaped articles. 
Russell does not teach a branching agent like claimed.
However, Timmermann discloses a polyesteramide and teaches containing 0.1-5 wt% of a branching agent such as glycerol to increase the fusion viscosity of the polyesteramide to facilitate extrusion blow molding. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include branching agent to facilitate extrusion blow molding.
Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763